TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00257-CR


Charles Myles, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 1010906, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's  motion for extension of time to file brief is granted in part.  Appellant's
counsel, Mr. John S. Butler, is ordered to tender a brief in this cause no later than December 11,
2002.  No further extension of time will be granted.
It is ordered October 29, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish